UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6611



CURTIS DALE RICHARDSON,

                                              Plaintiff - Appellant,

          versus


WILLIE EAGLETON, Warden, Evans Correctional
Institution; JONATHAN E. OZMINT, Director,
SCDC,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(CA-01-2553-1)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se. Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curtis Dale Richardson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Richardson v.

Eagleton, No. CA-01-2553-1 (D.S.C. Mar. 17, 2005).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -